                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANNE FLACCUS                                :
     Plaintiff,                             :
                                            :
      v.                                    :                  CIVIL ACTION
                                            :                  NO.: 17-4808
ADVANCED DISPOSAL SERVICES,                 :
INC. et al.,                                :
       Defendants.                          :

                                         ORDER

      AND NOW, this 23rd day of December, 2019, in accordance with the accompanying

Memorandum and upon review of the independent Motions for Summary Judgment by Defendant

Advanced Disposal Services, Inc. and Defendant Advanced Disposal Services South, LLC (ECF

Nos. 33, 34) and Plaintiff Anne Flaccus’ responses thereto (ECF Nos. 36-38), it is hereby

ORDERED as follows:

      1. Defendant Advanced Disposal Services, Inc.’s Motion for Summary Judgment (ECF
         No. 33) is GRANTED WITH PREJUDICE. Defendant Advanced Disposal Services,
         Inc. is hereby DISMISSED from this action.

      2. Defendant Advanced Disposal Services South, LLC’s Motion for Summary Judgment
         (ECF No. 34) is DENIED.

      3. Defendant Advanced Disposal Services South, LLC shall file an Answer to Plaintiff’s
         Second Amended Class Action Complaint within fourteen (14) days of the filing of
         this Order.


                                                        BY THE COURT:




                                                        /s/ C. Darnell Jones, II
                                                        C. DARNELL JONES, II J.
